Exhibit 10.10
 
MOU on Performance of Share Transfer Agreement
 
This MOU is signed on 15th March 2011 in Tianjin, P.R. China, between:
 
The Transferor: Long Jiegui (hereafter “Party A”)
 
ID No.: 420102194602281772
 
Add:  F4 Building 3-A Fortune Center, North New District, Chongqing
 
Zip: 410047
 
Tel: 023 86898169
 
Fax: 023 63118666 ext 8001
 
And
 
The Transferee: Tianjin Seashore New District Shisheng Business Trading Group
Co. Ltd
(hereafter “Party B”)
 
Authorized Rep:
 
Add: F2 Construction Bank, 87 No 8 Coastal Way, FTZ Tianjin
 
Tel: 022 25762771
 
Fax: 022 25763093
 
Herewith:
 
1. On 1st November 2010, on behalf of the shareholders of Chongqing Qizhong
Technology Development Co. Ltd (hereafter “Qizhong Technology”), including Long
Jiegui (holding 36.01%), Sun Libin (holding 20.76%), Wang Xiangrong (holding
8.96%), Jiang Zhichuan (holding 3.62%), Zheng Guangxiang (holding 2.67%), Wang
Shufeng (holding 1.43%), Zeng Yifeng (holding 1.25%), Deng Xiaofeng (holding
10%) and Xiamen Municipal Tongren Advertising Co. Ltd (holding 15.3%), Party A
entered into a Share Transfer Agreement with Party B, by which 100% shares of
Qizhong Technology are transferred to Party B.
 
2. After the said Share Transfer Agreement was signed, the two parties have
performed registration of shareholding modification and payment of consideration
for the shares transferred as set forth in the Agreement.
 
The two parties hereby make this MOU to recognize the updated performance result
of the Share Transfer Agreement.
 
I. Payment of cash part (totally RMB 18,000,000) of the consideration
 
1. on 19th January 2011, Party B paid RMB 1,000,000 to Lu Fan (ID No.:
120104195805263854), the money receiver jointly authorized by Party A and the
original shareholders of Qizhong Technology;
 
 
 

--------------------------------------------------------------------------------

 
 
2. on 20th January 2011, Party B paid RMB 3,000,000 to Lu Fan;
 
3. within 6 months (before 30th June 2011) after Qizhong Technology completed
the registration of 100% share transfer at local Industrial & Business
Administration, Party B shall pay another RMB 6,000,000 to Lu Fan;
 
4. the rest RMB 8,000,000 shall be paid to Party A and Zhou Xiaoguang – another
money receiver jointly authorized by the original shareholders of Qizhong
Technology - before 30th June 2011.
 
Party A and B agree to and accept the completed and the scheduled payment of the
cash part of the consideration for share transfer. Any variation from the
original Share Transfer Agreement shall be subject to this MOU.
 
II. Shareholding modification registration
 
On 31st December 2010, with joint effort and collaborations, the two parties
completed registration processes of Qizhong Technology shareholding
modification, and therewith a new business license has be granted. The date of
shareholding modification is 31st December 2010.
 
Party A and B recognize and accept the actual performance of shareholding
modification as stated above.
 
III. Payment of share part of the consideration
 
In Clause 3.3 of the Share Transfer Agreement, it set forth:
 
“The number of common shares equivalent to the rest 22 million RMB shall be
calculated with the average closing price of CALI for 20 transaction days before
the date of this Agreement as well as the exchange rate on the date of this
Agreement; the total number shall be 1,080,000 common shares. Such shares shall
be paid according to NASDAQ rules and concerned legislative procedures to the
representative unanimously designated by shareholders of the Object Company.”
 
In consideration of the performance of CALI’s share price on NASDAQ market, the
two parties hereby agree to modify the number of shares that shall be paid as
part of consideration for the 100% shares of Qizhong Technology, the previously
agreed number of common shares, which was 1,080,000 shall be change to
1,063,427. Such shares shall be paid according to NASDAQ rules and concerned
legislative procedures to the shareholders of the Object Company within two
months after this MOU is signed. The respective former shareholders shall
receive their portion as follows:
 
Long Jiegui: 382,940 shares; Sun Libin 220,767 shares; Wang Xiangrong 95,283
shares; Jiang Zhichuan 38,496 shares; Zheng Guangxiang 28,394 shares; Wang
Shufeng 15,207 shares; Zeng Yifeng 13,293 shares; Deng Xiaofeng 106,343 shares;
Xiamen Municipal Tongren Advertising Co. Ltd 162,704 shares.
 
 
 

--------------------------------------------------------------------------------

 
 
This MOU is made between Party A, on behalf of all the original shareholders of
Qizhong Technology, and Party B. This MOU takes effectiveness once it is signed
by the two parties, and it shall constitute an indivisible part of the Share
Transfer Agreement. For any variation between this MOU and the Share Transfer
Agreement, this MOU prevails. For issues not specified in this MOU, the Share
Transfer Agreement remains valid.
 
This MOU is made in 15 copies of equivalent validity. Party A, each original
shareholder of Qizhong Technology and Qizhong Technology its self shall keep one
copy each. The rest 4 copies shall be maintained by Party B for filing and
registration with and at concerned authorities, and for information disclosure
purpose as well.
 
Party A:                                  Party B:
 
 
 

--------------------------------------------------------------------------------

 
 